4 U.S. 282 (____)
4 Dall. 282
The Commonwealth
versus
Baynton et al.
Supreme Court of United States.

*283 M`Kean, (attorney-general) and Dallas for the commonwealth.
Rawle, for the defendants.
The COURT, in the charge, directed the jury, in point of law, to confine the responsibility of the sureties, to a deficit occurring during the year, ensuing the date of the bond. But if, from the evidence, they were satisfied, that there was a deficit, during that year, they thought, that a verdict should be in favour of the commonwealth for the amount.
Verdict for the defendants.[(1)]
NOTES
[(1)]  It may be proper to observe, that Mr. Baynton did not appear, nor take defence, in this suit: the proceedings to recover from him having been instituted on the settlement of the comptroller.